Title: General Orders, 8 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters before York Monday October 8th 1781
                     Parole Paris
                     Countersigns, St Malo Granville
                  
                  For the Trenches tomorrow
                  Major General LincolnBrigadier General Clinton
                  Major General Lincoln’s Division will mount in the Trenches tomorrow.
                  For the present the Jersey troops under the immediate command of Colonel Dayton are to be formed into one battalion under the orders of Colonel Ogden, Lieutenant Colonel DeHart, and Major Hollinshead.
                  The Regiment lately commanded by Colonel Scammell is to be formed into two Battalions, one to be commanded by Lieutenant Colonel Huntington and Major Rice: the other by Lieutenant Colonel Laurens. Aid to the Commander in Chief and Major Cummings.
                  Lieutenant Colonel Laurens will join his corps whenever it mounts the Trenches.
                  The Commander in Chief is extremely sorry to see that notwithstanding there is a plenty of wood in the vicinity of the different incampments a practice prevails of burning rails and thereby adding to the distresses of the inhabitants who have sufficiently suffered by the ravages of war.  He calls in the most express manner upon the commanding officers of Corps to put a stop to so pernicious a practice.
                  A Serjeant and twelve from the Militia to be sent to Williamsburgh and put under the orders of Mr Morris Deputy Quarter Master for the purpose of procuring Wood for the Hospital and Bakery.
                  An Orderly man to be sent from each division to the General Hospital they will take their orders from Doctor Craik.
                  After Orders
                  As the Service of the Trenches unites the double object of defending a post and prosecuting the Works of the Siege, the troops that mount are all in rotation to be employed on Fatigue—The Major General commanding will take care that such dispositions are made that the Labour may be equally shared by the whole: that the fresh succession of fatigue men may enable the Soldier to work with the greater vigour and alacrity, and the several parties may be contiguous to their respective alarm posts, where the men called out for work are previously to lodge their arms in order, that in case of a Sally they may resume their stations in the Line with the greatest promptness and regularity.
                  The Gabions and other materials for the Siege are in future to be provided by Corps.
                  The Adjutant General will apportion the number to be required of each corps— which number is to be kept constantly complete—A regimental officer is always to superintend and see that the Dimensions of the several materials required are conformable to the regulation of the 6th instant.
                  One third of the Militia is to be on duty each twenty four hours, one half of that number to mount at six ô clock in the morning and be relieved by the other half at five in the evening.  The officer commanding them to be responsible that the men are regularly supplied with Provisions agreeably to General Orders.  They are to Parade in front of the Enemy’s old works near the Mill-dam and be employed as the Major General of the Trenches shall direct.
               